Title: From James Madison to William Hull, 28 November 1806
From: Madison, James
To: Hull, William



Sir,
Department of State November 28th. 1806

I inclose herewith a number of printed copies of a proclamation issued yesterday by the President, in order to arrest an enterprize represented to be in preparation against the possessions of Spain.  You will be pleased to make the disposition of them which you may judge the most suitable for the occasion.  I have the honor to be with very great respect Sir, your most obt Sert.

James Madison

